Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Allowable Subject Matter
Claims 1-10 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of a curved conformal frequency selective surface (FSS) radome, comprising: a dielectric radome and a curved conformal FSS array arranged on an outer wall of the dielectric radome; the dielectric radome comprises a dome, a circular truncated cone and a hollow cylinder which are integrally formed from top to bottom, an inner side and an outer side of the dome being spherized, the inner side being in a shape of a hemisphere, and the outer side being circular arc parts on two sides and a flat top part reserved after a sphere top of the hemisphere is cut off; a top-removed circular cone structure with a radius progressively increased from top to bottom being used for the circular truncated cone, and a thickness from an inner wall to an outer wall of the circular truncated cone being equal; and a radius of an inner wall of the hollow cylinder being equal to a radius of an inner wall at the bottom of the circular truncated cone, and a radius of an outer side of the hollow cylinder being equal to a radius of an outer wall at the bottom of the circular truncated cone; and the curved conformal FSS array is formed by periodically arraying foldable FSS units on an outer surface of the dielectric radome , the foldable FSS unit being of an axially symmetrical and centrally symmetrical gap structure, and having an overall shape consisting of a left foldable gap, an upper foldable gap, a right foldable gap and a lower foldable gap, the four foldable gaps being completely the same and being sequentially connected in a square shape, and remaining parts of the foldable FSS unit except for the four foldable gaps being all metal patches.  
Claims 2-10 depend from claim 1 and are included in the allowable subject matter.
Bullen et al. (US Patent No. 5,652,631), David et al. (US Patent No. 5,631,663), Snyder et al. (US 2015/0084835), Britz et al. (US 2014/0354479), Bringuier et al. (US patent No. 11,264,728), Snyder et al. (US Patent No. 10,938,105), Johnson et al. (US Patent No. 10,840,593), Howarth et al. (US Patent No. 10,833,399), Zhou et al. (CN 106654569) and Georgakopoulos (US Patent No. 10,347962) are all cited as teaching some elements of the claimed invention including a curved conformal frequency selective surface (FSS) radome, a dielectric radome comprises a dome, a circular cone and a hollow cylinder which are integrally formed from top to bottom, the curved conformal FSS array is formed by periodically arraying foldable FSS units on an outer surface of the dielectric radome, the foldable FSS unit being of an axially symmetrical and centrally symmetrical gap structure, as well as, a metal patches therein.
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601. The examiner can normally be reached M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AWAT M SALIH/Primary Examiner, Art Unit 2845